Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The claim term “simulation” is interpreted to be equivalent to “stimulation” since from the instant disclosure, it seems that Applicant uses the terms interchangeably; see e.g. instant specification (emphasis added) [0017] “transcranial Direct Current Stimulation (tDCS) unit to apply a selected simulation procedure”, [0035] “historical stimulation procedures…the simulation received by the user/patient 106 in the past, the program product is able to predict the possible stimulation procedures (tDCS or PBMT or both), specific doses for the predicated [sic] stimulation procedures”, [0037] “on suggested stimulation procedures….”Photobiomodulation Therapy (PBMT) stimulation or transcranial Direct Current Stimulation (tDCS) or both, as the requirement may be depending upon the selected simulation procedure to simulate the selected tissue…In particular, when applied these stimulation procedures maximizes neuroplasticity…”, and instant claim 13. For examination purposes, “simulation” will be interpreted as the equivalent of “stimulation”.

Claim Objections
Claims 1, 5-6, 11 is/are objected to because of the following informalities:  
Claim 1 recites “Wherein,”; each claim can only be one sentence (see MPEP 608.01(m)) and so this is grammatically incorrect, a suggested edit is “wherein”.
Claim 5 recites “Wherein,”; each claim can only be one sentence (see MPEP 608.01(m)) and so this is grammatically incorrect, a suggested edit is “wherein”.
Claim 6 recites “Wherein,”; each claim can only be one sentence (see MPEP 608.01(m)) and so this is grammatically incorrect, a suggested edit is “wherein”.
Claim 11 recites “Bluetooth” which is a trademark. See above and MPEP 608.01(v).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the current" in last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbeman (US 20160008620 A1; 1/14/2016) in view of Lochner (US 20180116525 A1; 5/3/2018).
Regarding claim 1, Stubbeman teaches a brain activity monitoring and stimulation system (100) (Fig. 2-A), comprising:
a head mount (102) configured to be placed on a patient's head (108) to cover the patient's head or brain fully, or to cover at least a portion of the patient's brain (Fig. 2-A, 218), the head mount (102) comprising:
a brain activity sensing unit having one or more Near-Infrared Spectroscopy (NIRS) sensors (114) ([0094] “near infrared spectroscopy (“NIRS”)”).
Stubbeman does not teach one or more Near-Infrared Spectroscopy (NIRS) sensors (114) in electrical communication with one or more near- infrared LEDs (109), the one or more NIRS sensors (114) are configured to detect brain activity from a selected tissue site located on the patient's brain using the one or more near-infrared LEDs (109), wherein the one or more near- infrared LEDs (109) are signalled by the one or more NIRS sensors (114) to deliver near-infrared light or energy to the selected tissue site located on the patient's brain to capture the brain activity.
However, Lochner teaches in the same field of endeavor (Abstract; Fig. 6) one or more Near-Infrared Spectroscopy (NIRS) sensors (114) in electrical communication with one or more near- infrared LEDs (109) ([0022]), the one or more NIRS sensors (114) are configured to detect brain activity from a selected tissue site located on the patient's brain using the one or more near-infrared LEDs (109) (Fig. 6; [0022]; [0025]-[0027]), wherein the one or more near- infrared LEDs (109) are signalled by the one or more NIRS sensors (114) ([0045]) to deliver near-infrared light or energy to the selected tissue site located on the patient's brain to capture the brain activity (Fig. 6; [0022]; [0025]-[0027]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Stubbeman to include these features as taught by Lochner because this enables fabrication of a cheap, flexible, wearable device for NIRS ([0005]) which enables the NIRS of Stubbeman ([0094] “near infrared spectroscopy (“NIRS”)”).
In the combination of Stubbeman and Lochner, Stubbeman teaches  a microcontroller (105) ([0099]; Fig. 2-A-2-B) in electrical communication with the one or more NIRS sensors(114) ([0094] “near infrared spectroscopy (“NIRS”)”), a Photobiomodulation Therapy (PBMT) unit ([0094] “optical stimulation”), a transcranial Direct Current Stimulation (tDCS) unit ([0094] “tDCS”), and a patient device (104) associated with a patient (106) (Fig. 6; [0035] “user interface”; [0233]), the microcontroller (105) ([0099]; Fig. 2-A-2-B) is configured for:
receiving the detected brain activity from the one or more NIRS sensors (114) ([0094] “near infrared spectroscopy (“NIRS”)”), 
relaying the detected brain activity to the patient device (104) (Fig. 2-A; [0094]), and 
triggering at least one of: the Photobiomodulation Therapy (PBMT) unit, and the transcranial Direct Current Stimulation (tDCS) unit to apply a selected simulation procedure at the selected tissue site located on the patient's brain in order to treat dysfunction of the selected tissue site (Fig. 2-A; [0094]); and
wherein, the selected simulation procedure being applied is received by the microcontroller (105) from the patient device (104) (Fig. 2-A; Fig. 6; [0035]; claim 15), wherein the selected simulation procedure is either auto suggested by a program product having an artificial and machine learning module and installed on the patient device (104), or manually configured by the patient (106) ([0111]; [0134]-[0135]; [0233]; claim 15).
Regarding claim 5, in the combination of Stubbeman and Lochner, Stubbeman teaches wherein the selected simulation procedure comprising:
a simulation method selected from at least a transcranial Direct Current Stimulation (tDCS) and a Photobiomodulation Therapy (PBMT) (Fig. 2-A; [0094] “tDCS…or other techniques including optical stimulation”), and
doses associated with the selected simulation method ([0094] “adjust stimulation parameters to maximize treatment benefit”).
Regarding claim 9, in the combination of Stubbeman and Lochner, Stubbeman teaches wherein the head mount (102) further comprises a power source (111) for powering the head mount (102) ([0114]).
Regarding claim 10, in the combination of Stubbeman and Lochner, Stubbeman teaches wherein the head mount (102) further comprising a communication module (110) configured thereon and in communication with the microcontroller (105) for relaying the detected brain activity from the selected tissue site located on the patient's brain to the patient (106) over the patient's device (104) (Fig. 2-A-2-B), and receiving the selected simulation procedure from the patient (106) inputted or selected by the patient (106) (Fig. 6, 637; [0035]; [0111]; [0134]-[0135]; [0233]; claim 15).
Regarding claim 12, in the combination of Stubbeman and Lochner, Lochner, relied on above for near-infrared LEDs, teaches wherein the near infrared LEDs (109) operate at near- infrared wavelengths of 780 nm to 2500 nm ([0027]]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.

Claim(s) 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbeman and Lochner as applied to claims 1, 5 above, and further in view of Berman (US 20160235983 A1; 8/18/2016).
Regarding claim 2, the combination of Stubbeman and Lochner does not teach wherein the Photobiomodulation Therapy (PBMT) unit comprising a LED driver (107) in electrical communication with the one or more near- infrared LEDs (109) for electrically driving the near-infrared LEDs (109) to deliver near-infrared light or energy to the selected tissue site located on the patient's brain for simulating the selected tissue site for treating brain dysfunction. However, Berman teaches in the same field of endeavor (Abstract; Fig. 1) the Photobiomodulation Therapy (PBMT) unit comprising a LED driver (107) in electrical communication with the one or more near- infrared LEDs (109) for electrically driving the near-infrared LEDs (109) to deliver near-infrared light or energy to the selected tissue site located on the patient's brain for simulating the selected tissue site for treating brain dysfunction ([0075] “controller”; Fig. 7; [0040]; [0052] “NIR stimulation”; [0053]; [0144] “1,200 LEDs”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Stubbeman and Lochner to include these features as taught by Berman because this enables neurostimulation with NIR ([0052]-[0053]) for the optical stimulation of Stubbeman ([0094] “optical stimulation”).
Regarding claim 7, the combination of Stubbeman and Lochner does not teach wherein the doses associated with the Photobiomodulation Therapy (PBMT) comprising selecting the near infrared wavelength or intensity that should be applied to the selected tissue site being treated and a time duration for which the current should be applied at the selected tissue site. Note that Stubbeman teaches optical stimulation and its treatment parameters ([0094]). However, Berman teaches in the same field of endeavor (Abstract; Fig. 1) wherein the doses associated with the Photobiomodulation Therapy (PBMT) comprising selecting the near infrared wavelength ([0017]; [0023]; [0040]) or intensity ([0052] “power” reads on recited intensity; [0085] “intensities”) that should be applied to the selected tissue site being treated and a time duration for which the current should be applied at the selected tissue site ([0085] “time sequence of administration of directed energy…current”; [0152]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Stubbeman and Lochner to include these features as taught by Berman because this enables neurostimulation with NIR ([0052]-[0053]) for the optical stimulation of Stubbeman ([0094] “optical stimulation”).

Claim(s) 3-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbeman and Lochner as applied to claims 1, 5 above, and further in view of Brocke (US 20110288610 A1; 11/24/2011).
Regarding claim 3, the combination of Stubbeman and Lochner does not teach wherein the transcranial Direct Current Stimulation (tDCS) unit comprising a first electrode (103a), and a second electrode (103b) configured on the head mount (102) and in electrical communication with the microcontroller (105), and wherein the first electrode (103a) is connected to the micro controller (105) through an intermediate DC signal generator (113). Note that Stubbeman teaches tDCS with electrodes ([0092]). However, Brocke teaches in the same field of endeavor (Abstract; Fig. 4-5) the transcranial Direct Current Stimulation (tDCS) unit comprising a first electrode (103a), and a second electrode (103b) ([0010]) configured on the head mount (102) (Fig. 5; [0104]) and in electrical communication with the microcontroller (105) (Fig. 7, Control unit; [0030]), and wherein the first electrode (103a) is connected to the micro controller (105) through an intermediate DC signal generator (113) (Fig. 7, Current generator; [0010] “direct current is applied”; [0091] “direct-current generator”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Stubbeman and Lochner to include these features as taught by Brocke because this enables tDCS ([0010]).
Regarding claim 4, in the combination of Stubbeman, Lochner, and Brocke, Brocke teaches wherein the transcranial Direct Current Stimulation (tDCS) unit when triggered by the microcontroller (105) generates a low power DC current that flows through the first electrode (103a) to the second electrode (103b) ([0010]; [0062]; [0084]).
Regarding claim 6, the combination of Stubbeman and Lochner does not teach wherein the doses associated with the transcranial Direct Current Stimulation (tDCS) comprising magnitude of current that should be applied to the selected tissue site being treated, and a time duration for which the current should be applied at the selected tissue site. Note that Stubbeman teaches tDCS and controlling the treatment parameters ([0094]). However, Brocke teaches in the same field of endeavor (Abstract; Fig. 4-5) wherein the doses associated with the transcranial Direct Current Stimulation (tDCS) comprising magnitude of current that should be applied to the selected tissue site being treated, and a time duration for which the current should be applied at the selected tissue site ([0013]-[0014]; [0052]; [0087] “certain magnitude and fixed duration”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Stubbeman and Lochner to include these features as taught by Brocke because this enables tDCS ([0010]).

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbeman and Lochner as applied to claims 1, 10 above, and further in view of Goldwasser (US 9440070 B2; 9/13/2016).
Regarding claim 8, the combination of Stubbeman and Lochner does not teach wherein the head mount (102) further comprising a visible light indicator (112) configured to provide an indication if the head mount 102 is in ON state or OFF state. However, Goldwasser teaches in the same field of endeavor (Fig. 27A-D; Fig. 28B; Col. 2 lines 5-10) wherein the head mount (102) further comprising a visible light indicator (112) configured to provide an indication if the head mount 102 is in ON state or OFF state (Col. 17 lines 15-22; Col. 47 lines 30-33). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Stubbeman and Lochner to include this feature as taught by Goldwasser because this enables indication of device status (Col. 17 lines 15-22; Col. 47 lines 30-33).
Regarding claim 11, the combination of Stubbeman and Lochner does not teach wherein the communication module (110) comprises a Bluetooth module. However, Goldwasser teaches in the same field of endeavor (Fig. 27A-D; Fig. 28B; Col. 2 lines 5-10) wherein the communication module (110) comprises a Bluetooth module (Fig. 26, 2691; Col. 18 lines 4-10; Col. 29 lines 15-33; Col. 44 lines 39-44). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Stubbeman and Lochner to include this feature as taught by Goldwasser because this enables flexibility and convenience in use of the device (Col. 46 lines 12-37).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbeman and Lochner as applied to claim 1 above, and further in view of Osorio (US 20050228461 A1; 10/13/2005).
Regarding claim 13, the combination of Stubbeman and Lochner teaches wherein the selected simulation procedure is auto suggested by the program product ([0101]) by comparing the detected brain activity detected by the NIRS sensor (114) with historical brain activity data related to the patient (106) and historical stimulation procedure related data received by the patient (106) (Fig. 2-B, 254; [0094]; [0109] “previously been found to be effective”; [0134]-[0135]; [0208]).
The combination of Stubbeman and Lochner does not teach the program product having the artificial and machine learning module. However, Osorio teaches in the same field of endeavor (Abstract; Fig. 2) the program product having the artificial and machine learning module ([0026] “neural networks”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Stubbeman and Lochner to use artificial and machine learning as taught by Osorio because this enables automatic optimization of therapy by analyzing the feedback with neural network ([0026]). 

Conclusion
Please note that a proper reply requires a specific format for any amendments. An example of making a proper amendment can be found at https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims. Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792